Citation Nr: 0113017	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether unreimbursed medical expenses were timely reported 
for the 1997 calendar year to determine entitlement to 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946; he died in May 1995.  The claimant is the veteran's 
widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision letter from the San Juan, 
Puerto Rico VA Regional Office (RO).  The claimant requested 
and was scheduled for a hearing before a hearing officer at 
the RO in October 2000.  The claimant canceled her hearing 
and requested that the case be sent to the Board.


FINDINGS OF FACT

1.  The claimant was awarded death pension by a July 1995 
decision letter.

2.  In April 1996, the claimant advised that she received 
additional retirement income.

3.  In October 1996, the claimant's award of death pension 
was terminated based on excessive income.  Unreimbursed 
medical expenses totaling $281 were considered.

4.  In October 1998, the claimant submitted unreimbursed 
medical expenses totaling $241.33 for the period for calendar 
year 1997.   

5.  In December 1998, the veteran submitted unreimbursed 
medical expenses totaling $2,021.29 for the period calendar 
year 1997 and the RO determined that these unreimbursed 
medical expenses were not timely filed.


CONCLUSION OF LAW

The claimant's report of unreimbursed medical expenses paid 
from January to December 1997 was not timely filed and may 
not be used to reduce the claimant's 1997 countable income.  
38 U.S.C.A. §§ 1541, 5110 (West 1991); 38 C.F.R. §§ 3.23, 
3.272, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  The RO has met its duty to assist the claimant in the 
development of her claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the claimant and her representative 
were given notice of the information necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records.

Under applicable criteria, the VA shall pay to the surviving 
spouse of each veteran of a period of war who met the service 
requirements or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at a prescribed rate.  
The rate at which pension is paid is reduced by the amount of 
the surviving spouse's countable annual income.  38 U.S.C.A. 
§ 1541 (West 1991).  Effective December 1996, the countable 
annual income for a surviving spouse was $5,688.  Effective 
December 1997, it was $5,808.  Exclusions from countable 
income may include unreimbursed medical expenses to the 
extent that they are in excess of 5 percent of the applicable 
maximum annual pension rate.  38 C.F.R. § 3.272(g) (2000).  
Effective December 1996, the 5 percent deductible was $284.  
Effective December 1997, the 5 percent deductible was $290.  

Under applicable statute, where an award of pension has been 
deferred or pension has been awarded at a rate based on 
anticipated income for a year and the claimant later 
establishes that income for that year was at a rate 
warranting entitlement or increased entitlement, the 
effective date of such entitlement or increase shall be fixed 
in accordance with the facts found if satisfactory evidence 
is received before the expiration of the next calendar year.  
38 U.S.C.A. § 5110(h) (West 1991).  The implementing 
regulation provides that where the claimant's actual income 
did not permit payment, or payment was made at a lower rate, 
for a given 12-month annualization period, pension may be 
awarded or increased, effective the beginning of the next 12-
month annualization period, if satisfactory evidence is 
received within that period.  38 C.F.R. § 3.660(b)(2) (2000).

In this case, the record reflects that on an eligibility 
verification report submitted in April 1996, the claimant 
indicated that she was in receipt of monthly Social Security 
benefits of $416 as well as pension and retirement totaling 
$188.94 per month from other sources.  On a separate medical 
expense form she reported a total of $281.63 in unreimbursed 
medical expenses for the period from June 1, 1995 to May 31, 
1996.  She did not fill in the spot on the eligibility 
verification report designated for reporting her total 
unreimbursed medical expenses for the annualization period 
(June 1, 1995 to May 31, 1996).  Based on this information 
including the unreimbursed medical expenses, the RO, in an 
October 1996 decision, determined that the claimant's income 
was excessive and reduced her pension payments effective June 
1, 1995 and terminated pension payments effective June 1, 
1996.  

The record reflects that in October 1998, the claimant 
submitted a report of unreimbursed medical expenses of 
$241.33 from January to December 1997.  The record further 
reflects that on December 15, 1998, a report of unreimbursed 
medical expenses of $2,021.29 paid from January to December 
1997 was received from the claimant.  The claimant contended 
that she had one year to claim the 1997 unreimbursed medical 
expenses and that she did so by her December 1998 claim.  

The Board notes that the VA changed the annualization period 
for the reporting of medical expenses to coincide with the 
calendar year in January 1995.  This was done because most 
medical providers and beneficiaries keep financial records on 
an annual basis.  Experience had shown that requiring the 
reporting of expenses on a different basis was difficult and 
confusing for many beneficiaries.  However, it does not 
appear that the San Juan RO made the calendar year adjustment 
in the claimant's case until January 1997.  

However, under the applicable law, as the claimant's income 
was reduced and terminated during 1996, in order for her 
unreimbursed medical expenses for 1997 to be considered, her 
report must have been received by the VA before the end of 
the next calendar year, i.e., no later than December 31, 
1997.  However, the claimant did not submit her 1997 
unreimbursed medical expenses until 1998.  Accordingly, under 
the circumstances, it follows that the unreimbursed medical 
expenses paid from January to December 1997 were not timely 
submitted and may not be used to reduce the claimant's 
countable income for purposes of increasing her award of 
improved death pension benefits.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.23, 3.72, 3.660.



ORDER


The claimant's 1997 unreimbursed medical expenses were not 
timely submitted and the appeal is denied.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

